Appeal by defendant from a judgment of the County Court, Westchester County, rendered November 3, 1978, convicting him of burglary in the second degree, grand larceny in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Review of the trial record discloses ample support for the verdict. No error occurred in the trial court’s denial of defendant’s request for an overnight adjournment for the purpose of securing the attendance of his brother as a witness in his defense. Defendant failed to establish that his brother William was a material witness and that his testimony would be favorable and not cumulative (see People v Foy, 32 NY2d 473; Singleton v Lefkowitz, 583 F2d 618). The court’s refusal to declare a mistrial or to order a psychiatric examination into defendant’s competence following defendant’s attempt at suicide during summations, constituted a proper and correct exercise of discretion (see People v McElvaine, 125 NY 596). Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.